In a matrimonial action, the defendant husband appeals, as limited by his brief and the stipulation of the parties, from so much of an order of the Supreme Court, Westchester County (Burchell, J.), dated November 12, 1981, as awarded plaintiff wife temporary maintenance in the amount of $300 per week. Order modified, on the facts, by reducing the temporary maintenance award to $200 per week. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. The temporary maintenance award was excessive to the extent indicated herein. Damiani, J. P., Gulotta, Rubin and Boyers, JJ., concur.